Title: To Alexander Hamilton from Timothy Pickering, 29 April 1797
From: Pickering, Timothy
To: Hamilton, Alexander


Philadelphia April 29. 1797.
Dear Sir,
In contemplating the idea suggested by you, of arming the merchant vessels of the United States for Defence only, a difficulty at once presented. This measure is incompatible with the right of a belligerent power to visit and examine neutral vessels, to ascertain whether they have on board contraband goods—&, where a treaty does not alter the law of nations, whether they are laden with enemies’ goods—to see, indeed, whether under neutral colours, they are such, or enemies. The answer suggested to myself is this—That the power at war who has discarded treaties & the laws of nations, avowedly & practically, is not entitled to corresponding rights—rights relating to the same subject, under such treaties and laws; and consequently that American vessels, if allowed to be defensively armed, are not to submit to any such visits. Vessels of a neutral nation under convoy of the armed ships of such nation, I take it are not subject to such visits: and our armed merchant vessels would be their own convoy. I do not know where this question is treated of in books; you probably can inform me. The arming our merchant vessels, tho’ only for defence, will be zealously opposed in the House of Representatives, on the above ground, that, as well by treaty as the law of nations, the French have a right to visit our vessels; and because of the danger of its leading to open war.
On the subject of a Commission Extraordinary to the French Republic, much difficulty occurs. To give a better prospect of success to this measure, you observe that a man agreeable to them should go; and you name two persons, either of whom you would advise to be joined with Mr. Pinckney & another on whose attachment to the system of our government, as established & administered, perfect reliance may be placed. But in the first place, would either of the two you name consent to go? You certainly reckon on Genl. Pinckney’s inviolable integrity and federal attachments. Will not the man whom you name as agreeable to the French see that his hands will be tied? If you place any confidence in either of the two, that if commissioned he will faithfully consult and firmly persist in measures which the rights and neutral condition of our country demand without suffering his choice, his passions or his prejudices in favour of France and from hatred to G.B. to sacrifice any of our rights or interest to the former, why name a third Commissioner, of principles directly opposed, to check and effectually controul him? I should be inclined to think that neither of the two would under such a view of the case, accept the appointment; and one of them perhaps would from his present station deem it improper.
Would not the Directory also see such a commission constituted as you propose, in the same point of view? And would they not say that ostensibly there was an intention to manifest a particular respect and attention to them, while in reality we meant no such thing? Or do you consider Genl. Pinckney as a neutral character, in the politics of our country? And by appointing two associates of opposite characters, enable him to hold the balance? This is the most favourable light in which I can view the proposition. But when we consider the asperity of the parties here, and that the two characters named have been considered among the leaders—that probably neither has a confidence in the other—that your friend in particular will perhaps fear to disclose his sentiments on the most interesting questions lest they should be betrayed to the French; is there a well grounded hope that the mission would be successful?
On the organization of a provisional army, to receive certain compensations but not full pay, I shoud be glad to receive your ideas a little in detail. The propriety of increasing our artillery establishment is clear, & I should imagine not difficult to obtain. I have my doubts of the cavalry. The militia corps of horse are already composed, generally speaking, of the best man and best horses in the country. But they need discipline. I much doubt, unless the danger of a war should appear more certain than at present, whether even a provisional army will be granted: if not, perhaps a much larger army of select militia might be agreed to; the corps to be composed of volunteers or draughts of young men, from the general militia, and completely organized. The militia system to be improved.
On these several subjects and any others relating to our French connections, I shall be happy to receive your communications, as early as your leisure will admit.
I am most sincerely & respectfully yours.
T. Pickering
P.S. What if General Pinckney were to be appointed Envoy Extraordinary, or even Ambassador, with fresh instructions relative to the subjects of complaint? The Directory have said they will not receive another Minister Plenipotentiary, until &c. They refused to receive the Chargé d’Affaires of Sweden, sent to announce the young King’s ascending the throne, because at other courts the same thing had been done by accredited ministers. And they have made it a subject of serious complaint (as J.Q. Adams was well informed at the Hague) against Denmark, because that court omitted to announce to the Directory the death of the old Queen Dowager! He remarks that they are seeking for pretences of quarrel with all the neutral commercial nations: their great object being to insist on measures to be adopted by neutrals, to injure or destroy the commerce of Britain. If a commission extraordinary should be appointed, what should you think of Mr. Barlow for a member? He has managed the negociations with Algiers with great ability, address, and zeal for the interest of his country. Having been formerly elected a member of the French Convention, he may be deemed of sufficient respectability. He is even admitted, I take it, to French citizenship. His talents are unquestionable. I should sooner confide in him than in Mr. M. The other person named by you, I consider as out of the question, because of his station. Mr. Barlow has no personal antipathies & resentments to gratify, resentments engendered in the collision of parties at home.
Alexander Hamilton Esqr.
